 Case: 1:20-cv-00595-DRC-SKB Doc #: 6 Filed: 03/23/21 Page: 1 of 2 PAGEID #: 53




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 ANTONIO COLSON,

              Plaintiff,
                                              Case No. 1:20-cv-595
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Bowman
 OHIO DEPARTMENT OF
 REHABILITATION AND
 CORRECTION,

              Defendant.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s September 30,

2020, Report and Recommendation (“R&R”) (Doc. 5). The Magistrate Judge

recommends that the Court DISMISS with prejudice the Plaintiff’s 42 U.S.C. § 1983

claim because the sole named defendant, the Ohio Department of Rehabilitation and

Corrections (“ODRC”), is not a “person” acting under color of state law. Moreover, as

a state agency, it is immune from suit under the Eleventh Amendment.

      The R&R advised both parties that a failure to object within the 14 days

specified by the R&R may result in forfeiture of rights on appeal, which includes the

right to District Court review. (R&R at #52). See also Thomas v. Arn, 474 U.S. 140,

152 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C), intended

to require a district judge to review a magistrate’s report to which no objections are

filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting “fail[ure] to

file an objection to the magistrate judge’s R & R … is forfeiture”); 28 U.S.C.
 Case: 1:20-cv-00595-DRC-SKB Doc #: 6 Filed: 03/23/21 Page: 2 of 2 PAGEID #: 54




§ 636(b)(1)(C). The time for filing objections has long since passed, and none have

been filed.

      Therefore, the Court ADOPTS the Report and Recommendation (Doc. 5) and

DISMISSES the Plaintiff’s Complaint WITH PREJUDICE. In doing so, however,

the Court notes that, while this determination precludes Colson from suing ODRC on

these facts, Colson remains free to file a new case against an appropriate defendant

if he can identify one. See Sullivan v. Chappius, 711 F. Supp. 2d 279, 283–84

(W.D.N.Y. 2010) (noting that employees of state agencies are typically not in privity

with their agency employer for res judicata purposes). The Court further ADOPTS

the recommendation that Colson’s motion for appointment of counsel (Doc. 2) be

DENIED as moot. As reasonable jurists could not disagree with these conclusions,

Colson is denied a certificate of appealability and the Court certifies to the Sixth

Circuit that any appeal would be objectively frivolous. The Court DIRECTS the Clerk

to enter judgment accordingly.

      SO ORDERED.

March 23, 2021
DATE                                         DOUGLAS R. COLE
                                             UNITED STATES DISTRICT JUDGE




                                         2
